Citation Nr: 9901589	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date for a total rating for 
compensation purposed based upon individual unemployability 
prior to February 21, 1990.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Jose Juarez, M.D.


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from October 1973 
to January 1974.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted entitlement to a total rating for 
compensation purposes based upon individual unemployability 
and assigned an effective date of February 21, 1990.  (In 
essence a 100 percent rating was assigned pursuant to 
38 C.F.R. § 4.16(c).  For purposes of clarity in this 
decision, it will be noted that the grant was one of 
individual unemployability.)  The veteran timely challenged 
the effective date of the award.  A statement of the case was 
issued, followed by a timely substantive appeal.  Thus, this 
issue is properly before the Board at this time and will form 
the basis of the decision below.

In September 1994, the veteran filed a Motion for 
Reconsideration of prior Board decisions dated in May 1982 
and January 1987, which was denied by decision dated in 
November 1994.  Shortly thereafter, he filed a claim for 
new and material evidence to reopen his claim for an 
earlier effective date for the grant of a 100 percent 
disability rating, to include a total rating based on 
individual unemployability.  That claim was denied by rating 
decision dated in May 1995 and he filed a timely notice of 
disagreement.  A statement of the case was issued, and a 
timely appeal filed.  As discussed below, the proper theory 
for the claim is the one set forth on the title page.  The 
issue of an effective date earlier than February 21, 1990 was 
properly in appellate status, and had not become final, thus 
the new and material consideration is premature.  
Moreover, in view of prior final Board decisions, new and 
material evidence would provide a basis for assigning an 
effective date earlier than the one chosen below.

Finally, in a February 1997 statement, the veteran asserted 
that the issues included clear and unmistakable errors in all 
rating decisions prior to the grant of a 100 percent 
disability evaluation.  Those rating actions have essentially 
be subsumed by subsequent Board decisions.  To the extent the 
appellant or his representative desires to file a motion for 
clear and unmistakable evidence in prior Board decisions, 
their attention is directed to the recently finalized 
regulations on this matter for information concerning the 
filing requirements.  See 64 Fed. Reg. 2134-2141 (January 13, 
1999) (to be codified at 38 C.F.R. § 20.1400 et seq. (1999)).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the grant of a total 
rating for compensation purposes based upon individual 
unemployability should be effective earlier than February 
1990, and has variously claimed that it should be dated back 
as far as the date of service separation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence reasonably 
supports an effective date of February 24, 1989, but no 
earlier, for the grant of a total rating for compensation 
purposes based on individual unemployability.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claim.

2.  The veterans only service connected disability is 
schizophrenia, undifferentiated type, currently rated at 100 
percent disabling on the basis of individual unemployability.

3.  The veteran underwent a VA examination on February 24, 
1989, which found him to be grossly impaired.  On February 
20, 1990, he filed a claim for a total rating based on 
individual unemployability, which was granted by rating 
decision dated in February 1994.  The RO assigned an 
effective date of February 20, 1990, for the grant of a total 
rating.  


CONCLUSION OF LAW

The criteria for an effective date of February 24, 1989, for 
the grant of a total rating for compensation purposes based 
upon individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1, 3.157, 3.340, 3.341, 3.400, 4.15, 4.16, 4.19 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Under laws and regulations pertaining to the effective date 
of awards, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final adjudication, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (1998).  Specifically, 
the effective date for an award based on an increased claim 
is the date of the receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o) (1998).  In Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992), the Court addressed the issue of entitlement 
to an earlier effective date in a total rating claim and held 
that the applicable statutory and regulatory provisions, 
fairly construed, require the Board look to all 
communications in the file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 
1998); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1998); Quarles 
v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Further, the established VA policy is that all veterans who 
are unable to secure or follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15 (1998).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15 (1998).  Entitlement to individual unemployability must 
be established solely on the basis of impairment from 
service-connected disabilities.  38 C.F.R. § 3.341(a) (1998).  
Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19 (1998).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 4.16 (1998).  In 
order to evidence a belief that he is entitled to a total 
disability rating based on individual unemployability, the 
veteran must contend that he is unemployable and that his 
unemployability is the result of his service-connected 
disabilities.  

In this case, the Board finds that the examination of 
February 24, 1989, may constitute an informal claim for an 
increased rating to include a total rating.  Specifically, in 
December 1988, he filed a claim for individual 
unemployability, which was denied by the RO in January 1989.  
He did not disagree with that rating, and it became final.  

He subsequently underwent a VA examination on February 24, 
1989.  At that time, the examiner related that the veteran 
had been hospitalized on multiple occasions, had had several 
suicide attempts, and feared that he would do something to 
harm himself.  Mental status examination revealed that the 
veteran was scared, apprehensive, changed conversation 
frequently, and ambivalent.  His affect was predominantly 
apprehensive, suspicious with floating anxiety, and generally 
considered inappropriate.  He turned delusional at times and 
hallucinated frequently in the auditory fields.  He rarely 
socialized, and related poorly with neighbors.  He was 
oriented, memory was grossly preserved, and concentration was 
diminished.  He was chronically depressed and showed low to 
little self-esteem.  His judgment was considered poor, and he 
did not care about money and admitted that he did not know 
what he did with money.  The final diagnoses included 
schizophrenia, chronic undifferentiated type, active.  The 
highest level of adaptive function in the past year was noted 
to be grossly impaired and the examiner concluded that the 
veteran needed supervision to handle his VA funds.  

On February 21, 1990, within 1 year of that examination, the 
veteran again filed a claim for individual unemployability.  
By rating decision dated in February 1994, the RO granted a 
100 percent rating based on individual unemployability 
effective February 20, 1990.  As the RO has essentially found 
that the issue of unemployability was inextricably 
intertwined with the evaluation of the veterans 
neuropsychiatric service-connected disability, the Board 
considers his February 1989 VA examination report as an 
informal claim and February 24, 1989, to be the appropriate 
effective date for an award of a total rating for 
compensation purposed based upon individual unemployability.  
See 38 C.F.R. § 3.157, 3.400.

In reaching this determination, the Board has given due 
consideration to the doctrine of resolving all doubt in favor 
of the veteran under 38 U.S.C.A. § 5107(b), which requires 
that if the evidence preponderates in favor of the veteran or 
is in relative equipoise, the claim must be allowed and that 
the claim may be denied only if the fair preponderance of the 
evidence is against the claim.  It is the judgment of the 
Board that the evidence is in favor of a total rating based 
on individual unemployability due to a service-connected 
disability effective February 24, 1989.  However, there are 
no documents on file which would provide any argument that 
the total rating should be assigned from an earlier time in 
view of the prior Board decisions.  

It is noted that there is, in view of the final Board 
decisions, no way on the current record to assign an earlier 
effective date.  Those decisions are final and 
reconsideration has been denied.  As noted, there is 
currently no formal motion alleging clear and unmistakable 
error in the earlier decisions.  Thus, based on the record 
before the Board and the governing law and regulations, there 
is no basis for assigning an earlier effective date.


ORDER

Entitlement to an effective date of February 24, 1989, but no 
earlier, for a total rating for compensation purposes based 
on individual unemployability is granted, subject to the law 
and  regulations governing the payment of monetary benefits. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
